Per Curiam. The questions presented and argued in this ease by appellant, can not be considered by the court in the absence of a bill of exceptions. The paper purporting to be a bill of exceptions, copied by the clerk into the transcript, is neither signed nor sealed by the judge who tried the cause as required by the statute. Copying such a paper into the transcript does not make it a part of the record, and the objection that it is not signed or sealed may be taken to it either by motion to strike it from the hies or on the final hearing. James v. Sprague, 2 Scam. 5; Miller v. Jenkins, 44 Ill. 48. In the absence of such a bill of exceptions, as„is required by the statute, we can not inquire into the sufficiency of the evidence to maintain the verdict, or the propriety of the instructions given or refused. People v. Coultas, 9 Bradwell, 39; Ill. Cent. R. R. Co. v. Gilchrist, 9 Bradwell, 135. The judgment of the court below is affirmed. Affirmed.